DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 10 are entitled to a priority date of November 29, 2018.


Drawings

The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 3 – 5 are objected to because of the following informalities:    

Claims 3 – 5 all recite the other end direction before they recite one end direction, making it grammatically confusing. Examiner suggests changing the order to make the claim more readable. 

Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of US Patent No. 11568511. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 11268511
A motor driven compressor apparatus comprising:














a rotary shaft rotatably supported in a housing;

an eccentric bushing eccentrically coupled to the rotary shaft; and


a swing pin configured to connect the eccentric bushing and the rotary shaft with each other, wherein the rotary shaft is provided with a flow path configured to pass through a center of a cross-section in the longitudinal direction and, in one direction in which the eccentric bushing is disposed, a first pin insertion hole that communicates with the flow path and into which the swing pin is inserted,

wherein the eccentric bushing is provided with a second pin insertion hole into which the swing pin is inserted in the other direction in which the rotary shaft is disposed, and 

wherein refrigerant is configured to leak between the swing pin and the first pin insertion hole.
A motor driven compressor apparatus comprising: 

a housing having a suction chamber into which a refrigerant is introduced and a discharge chamber from which the introduced refrigerant is compressed and discharged; 

a center plate fixed to an inside of the housing; 

a driving part fixed to the inside of the housing and configured to generate rotating power; 

a rotary shaft rotatably supported in the housing to rotate by the rotating power of the driving part; 

a swing pin configured to connect an eccentric bushing and the rotary shaft;

the eccentric bushing eccentrically coupled to the rotary shaft and configured to orbit an orbiting scroll; 

the orbiting scroll disposed in one direction of the eccentric bushing and orbited by the rotary shaft; 

a fixed scroll disposed in one direction of the orbiting scroll and in which the orbiting scroll orbits therein, 

a flow path formed in the rotary shaft, which passes through a center in a cross section in a longitudinal direction and bends within the rotary shaft, a first pin insertion hole, which forms the flow path in one direction at which the eccentric bushing is disposed and into which the swing pin is inserted, a second pin insertion hole, into which the swing pin is inserted, is formed in the eccentric bushing in the other direction at which the rotary shaft is disposed, and the refrigerant leaks between the swing pin and the first pin insertion hole, 

wherein an outer diameter of the swing pin is formed to be the same as an inner diameter of the first pin insertion hole and less than an inner diameter of the second pin insertion hole, and thus an outer circumferential surface of the swing pin in the one direction comes into surface contact with an inner circumferential surface of the first pin insertion hole, an outer circumferential surface in the other direction is slidably coupled to the second pin insertion hole, and the first pin insertion hole has a hole flow path groove formed therein along a longitudinal direction thereof.


As seen above via the underlined portions, Claim 1 of the US Patent teaches all components of the present Claim 1, thereby anticipating the claim. Although no comparative table is shown for the present dependent claims, they are also explicitly recited in one of Claims 1 – 8 of the US Patent. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the refrigerant and oil, which lack antecedent basis. 

Claim 10 is rejected by virtue of its dependence on Claim 9. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereafter “Park” – KR 20180075351).

With regards to Claim 1:

Park discloses a motor driven compressor apparatus (Figures 3 and 22 – 26) comprising: 

a rotary shaft (shaft 133) rotatably supported in a housing (housing 110); 

an eccentric bushing (balance weight 134) eccentrically coupled to the rotary shaft; and 

a swing pin (eccentric pin 136) configured to connect the eccentric bushing and the rotary shaft with each other, wherein the rotary shaft is provided with a flow path (path 137) configured to pass through a center of a cross-section in the longitudinal direction and, in one direction in which the eccentric bushing is disposed, a first pin insertion hole (pin hole 138) that communicates with the flow path (via path 139) and into which the swing pin is inserted (as seen in Figures 22 – 26), wherein the eccentric bushing is provided with a second pin insertion hole (unlabeled hole in balance weight 134 into which pin 136 is inserted) into which the swing pin is inserted in the other direction in which the rotary shaft is disposed, and 

wherein refrigerant is configured to leak between the swing pin and the first pin insertion hole (see flow arrows in Figure 28 and English translation: “The refrigerant in the back pressure space S4 escapes toward the discharge hole 137 via the discharge passage 139b”).

With regards to Claim 2:

Park discloses a center plate (frame 140) fixed to an inside of the housing; an orbiting scroll (turning scroll 160) disposed in one direction of the eccentric bushing and configured to orbit by the rotary shaft; and a back pressure chamber (back pressure space S4) surrounded by the center plate between the center plate and the orbiting scroll (as seen in Figures 3, 22).

With regards to Claim 3:

Park discloses an outer diameter of the swing pin is formed to be less than an inner diameter of the first pin insertion hole (see Figure 24b, diameter of pin 136 less than diameter of hole 138) and the swing pin is press-fitted into the second pin insertion hole (as seen in Figure 22), and an outer circumferential surface in the other end direction is slidably coupled to the first pin insertion hole (see Figures 23, 24, due to smaller diameter) and the outer circumferential surface in one end direction comes into surface contact with, and is fixed to, the inner circumferential surface of the second pin insertion hole (as seen in Figure 22).

With regards to Claim 6:

Park discloses the first pin insertion hole is formed on a center line different from the flow path (see Figures 22,23, pin hole 138 on different center liner than path 137).

With regards to Claim 7:

Park discloses the orbiting scroll includes a disc-shaped orbiting scroll end plate (plate 161) which is vertically disposed in a vertical direction and a spiral-shaped orbiting scroll wrap (lap 162) configured to protrude from one surface of the orbiting scroll end plate in the vertical direction.

With regards to Claim 8:

Park discloses a fixed scroll (fixed scroll 150) that is disposed in one direction of the orbiting scroll and in which the orbiting scroll orbits, wherein the fixed scroll includes a disc-shaped fixed scroll end plate (plate 151) that is vertically disposed; a discharge port (port 155) configured to pass through a center of the fixed scroll end plate from one surface to the other surface; a valve (valve unlabeled but a reed valve is clearly shown covering port 155 in Figures 3, 22) disposed on one end surface of the fixed scroll end plate to selectively open and close the discharge port; a wall (wall 152) configured to protrude toward an outer circumferential surface in the other surface direction of the fixed scroll end plate in the horizontal direction; and a spiral-shaped fixed scroll wrap (lap 153) configured to protrude from the other surface of the fixed scroll end plate in the horizontal direction to be alternately inserted into the orbiting scroll wrap at an angle of 180º.

With regards to Claim 9:

Park discloses a compressing chamber (compression chamber P) formed to be surrounded by the orbiting scroll end plate, the orbiting scroll wrap, the fixed scroll end plate, and the fixed scroll wrap and in which the refrigerant and oil are compressed by rotation of the orbiting scroll (see English translation and Figure 29).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereafter “Park” – KR 20180075351) in view of Applicant Admitted Prior Art (AAPA – Figure 1 of present disclosure).

With regards to Claim 10:

Park does not explicitly disclose the center plate is provided with a first refrigerant collecting hole configured to allow one surface and the back pressure chamber to communicate with each other, and a second refrigerant collecting hole that is formed between a discharge chamber disposed in one end direction of the fixed scroll and the first refrigerant collecting hole to allow the discharge chamber and the first refrigerant collecting hole to communicate with each other is formed in the wall. Figure 1 of AAPA teaches the center plate is provided with a first refrigerant collecting hole configured to allow one surface and the back pressure chamber to communicate with each other, and a second refrigerant collecting hole that is formed between a discharge chamber disposed in one end direction of the fixed scroll and the first refrigerant collecting hole to allow the discharge chamber and the first refrigerant collecting hole to communicate with each other is formed in the wall (see annotated Figure below). These holes are used for decompression processes to relieve excess back pressure (see Paragraphs 13, 14 of present disclosure). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Park by adding first and second refrigerant collecting holes as recited in order to relieve excess back pressure to the discharge chamber. 


    PNG
    media_image1.png
    591
    670
    media_image1.png
    Greyscale





Allowable Subject Matter

Claims 4, 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest the swing pin is press-fitted into the first pin insertion hole and the outer diameter of the swing pin is formed to be less than the inner diameter of the second pin insertion hole, and the outer circumferential surface in the other end direction is in surface contact with the inner circumferential surface of the first pin insertion hole and the outer circumferential surface in one end direction is slidably coupled to the second pin insertion hole, and the first pin insertion hole is provided with a hole flow path groove formed therein along the longitudinal direction thereof, as recited in Claim 4; or 

the swing pin is press-fitted into the first pin insertion hole and the outer diameter of the swing pin is formed to be less than the inner diameter of the second pin insertion hole, and the outer circumferential surface in the other end direction is in surface contact with the inner circumferential surface of the first pin insertion hole and the outer circumferential surface in one end direction is slidably coupled to the second pin insertion hole, and the swing pin is provided with a pin flow path groove formed therein along the longitudinal direction thereof, as recited in Claim 5. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, May 13, 2022